In re Scott, Edmond; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs mandamus; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “D”, No. 85-1637; to the Court of Appeal, Fifth Circuit, No. 95-KH-529.
Writ denied. Documents in the courts’ possession reveal that relator did not receive an illegally lenient sentence but instead received a legal- sentence of 50 years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. The copy of the transcript relator enclosed with his application shows obvious signs of alteration to remove the “without benefit” language. See R.S. 14:133 (filing forged or altered documents with public office punishable by up to five years imprisonment at hard labor and $5,000 fine).
KNOLL, J., not on panel.